Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The amendment to claim 1 overcomes the 112(b) rejection.

The closest prior art is Huang (U.S. Publication No. 20110284232) in view of Olarte Caro et al. (U.S. Publication No. 20130180722).
In regards to claim 1, Huang teaches a method for hydraulic fracturing of a deep borehole, characterized in that the method comprises:
 characterized in that the method comprises: 
pumping a fluid (Fig. 2: pumped frac fluid 55) into an inner space of a drilling pipe (Fig. 1,2: tubular frac tool 36);  and opening the valve at the lower end of the drilling pipe such that the fluid in the inner space of the drilling pipe is injected into a test interval under an action of pressure (pp[0023]: the pressure from the frac fluid is exerted on the ball 63 which shifts sleeve 51 (valve at lower end) downward to align sleeve port 52 with ports 40 to inject fluid into the formation.).
Huang is silent regarding teach a method for accurately measuring a reopening pressure of hydraulic fracturing induced fracture in a deep borehole; wherein a valve at a lower end of the drilling pipe is closed, and after the fluid is pumped into the inner space of the drilling pipe to 
Olarte Caro discloses a method for accurately measuring a reopening pressure of hydraulic fracturing induced fracture in a deep borehole; and measuring a pressure of the fluid when the fracture is reopened (Fig. 2, pp[0025]: A second pump cycle 54 is performed and a fracture re-opening pressure (FRP) 56 is measured.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the method of Huang with another pump cycle as taught by Olarte Caro in order to measure the reopening pressure of the fracture in order optimize the fracturing operation.
The combination of Huang and Olarte Caro is silent regarding wherein the valve at a lower end of the drilling pipe is closed, and after the fluid is pumped into the inner space of the drilling pipe to reach a predetermined pressure, a ground-connected valve is closed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        

/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676